Citation Nr: 0308546	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  03-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1947. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Service connection is in effect for shell fragment wounds 
in the left knee and leg, rated as 40 percent disabling; a 
shell fragment wound of the right thigh, rated as 30 percent 
disabling; scars from shell fragment wounds of the left thigh 
and right foot, each rated as 10 percent disabling; 
degenerative changes in the left ankle, rated as 20 percent 
disabling; and an appendectomy, rated as 0 percent disabling.  
A total disability rating for compensation based on 
individual unemployability is also in effect and special 
monthly compensation is in effect for loss of use of one 
foot. 

2.  Medical evidence shows that it is as least as likely as 
not that the veteran is so helpless as a result of service 
connected disabilities that he is unable to protect himself 
from the hazards and dangers of his daily environment.   


CONCLUSION OF LAW

The criteria for benefits based on the need of the veteran to 
receive regular aid and attendance are met.  38 U.S.C.A. §§ 
1114(l), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.350(b)(3), 3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified, in part, at 38 U.S.C.A. §§5103, 5103A, and 
the implementing regulation, 38 C.F.R. § 3.159.  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

II.  Legal Criteria/Analysis

In the December 2002 statement of the case, the RO based its 
adverse determination, in part, on the fact that the veteran 
did not have a single service-connected disability rated as 
100 percent disabling, considered a prerequisite to a 
determination of the need for aid and attendance on the basis 
of the provisions of M21-1, Part VI, chap. 8,  8.13(a) and 
(b).  The Board, however, finds no requirement for a single 
100 percent rating in either the statute, 38 U.S.C.A 
§ 1114(l), or the implementing regulations, 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a).  While the rationale relied on in 
M21-1 is logical, it does not make it binding in light of the 
unambiguous language of the governing law and regulations. 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Pursuant to 38 U.S.C.A. §§ 1114(l) and 38 C.F.R. § 3.350 
(b)(3), additional monthly compensation benefits are payable 
to veterans who are so helpless as to be in the need of 
regular aid and attendance of another person.  

Under § 3.352(a), a determination as to the need for aid and 
attendance of a veteran is based on the actual requirements 
of personal assistance from others and takes into account, 
such factors as the inability to dress or undress, the 
ability to keep oneself ordinarily clean and presentable, the 
inability to attend to the wants of nature, or the inability 
to protect oneself from the hazards or dangers of daily 
environment.  The evidence must establish that the veteran is 
so helpless as to need the regular aid and attendance and not 
that there be a constant need.

Service connection is in effect for shell fragment wounds in 
the left knee and leg, rated as 40 percent disabling; a shell 
fragment wound of the right thigh, rated as 30 percent 
disabling; scars from shell fragment wounds of the left thigh 
and right foot, each rated as 10 percent disabling; 
degenerative changes in the left ankle, rated as 20 percent 
disabling; and an appendectomy, rated as 0 percent disabling.  
A total disability rating for compensation based on 
individual unemployability is also in effect and special 
monthly compensation is in effect for loss of use of one 
foot. 

The record contains reports from VA examinations conducted in 
November 2001 and September 2002 for the specific purpose of 
determining if the veteran requires regular aid and 
attendance of another person.  In additional to functional 
loss of use of the left foot, the examination findings show 
that the veteran has chronic pain with movement and weakness 
of the right lower extremity and he is unable to bear weight 
on the right leg.  Also due to lower extremity weakness in 
each leg, he is unable to walk or transfer from his 
wheelchair without the assistance of another person.  

While these reports and other medical evidence of record 
reflect significant non-service connected disability, 
principally, left hemiparesis due to a stroke, statements of 
record from private physicians dated in October 1998, June 
2000 and August 2000, suggest that the veteran's 
service-connected injuries, by themselves, render the veteran 
so incapacitated as to require daily assistance of another 
person.  Thus, the Board finds that there is reasonable doubt 
as to whether the veteran is so disabled due to service-
connected disabilities that he requires the regular aid and 
attendance of another person to protect himself from the 
hazards or dangers of his daily environment because of 
functional loss of the lower extremities.  Resolving 
reasonable doubt in favor of the veteran, the veteran 
prevails. 


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted, subject to 
regulations governing the payment of monetary awards.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

